DETAILED ACTION
This Office action is in response to the amendment filed on November 03, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant argues that Robinson fails to disclose “a plurality of electrical contacts each fixedly coupled to said base member and directly mechanically coupled and electrically connected to a corresponding one of said jaw members” (Remarks, pages 7-9). Examiner respectfully disagrees, since Robinson discloses a plurality of electrical contacts (Fig. 4, connectors 130, 132, 134, 140, 142, 144) each fixedly coupled to said base member (connectors 130, 132, 134, 140, 142, 144 are fixedly coupled to the housing 62) and structured to be directly mechanically coupled and electrically connected to a corresponding one of said jaw members (even if the connectors 130, 132, 134, 140, 142, 144 are connected to jaw blades 46, the adapter and the base member as a whole would be directly mechanically coupled and electrically connected to jaw contacts 26, 27 when is directly connected with the socket assembly 28), therefore Robinson discloses the recited claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-9, 12-15, 18-20 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (U.S. Pat. No. 6, 520, 798 B1, hereinafter “Robinson”).

In re claim 1, Robinson discloses (Figs. 1-2 and 4) an adapter (Fig. 2, socket adapter 60) for a metering assembly (Col. 8, lines 37-46), said metering assembly comprising an electrical switching apparatus (Fig. 4, circuit breaker 94) and a socket assembly (Fig. 1, socket assembly 28), said socket assembly comprising a plurality of jaw members (upper jaw contacts 26 and lower jaw contacts 27), said adapter comprising: 
a base member (Fig. 2 housing 62); and 
a plurality of electrical contacts (Fig. 4, connectors 130, 132, 134, 140, 142, 144) each fixedly coupled to said base member (connectors 130, 132, 134, 140, 142, 144 are fixedly coupled to the housing 62) and structured to be directly mechanically coupled and electrically connected to a corresponding one of said jaw members (Col. 10, lines 48-67 and Col. 11, lines 1-3), each of said electrical contacts being structured to be electrically connected to said electrical switching apparatus (connectors 130, 132, 134, 140, 142, 144 are connected to the circuit breaker 94).

In re claim 2, Robinson discloses (Figs. 1-2 and 4) wherein each of said electrical contacts extends through said base member (Col. 10, lines 48-67 and Col. 11, lines 1-3).

In re claim 3, Robinson discloses (Figs. 1-2 and 4) wherein each of said electrical contacts comprises a stab portion configured to extend into said corresponding one of said jaw members (Col. 10, lines 48-67 and Col. 11, lines 1-3).

In re claim 4, Robinson discloses (Figs. 1-2 and 4) wherein said base member comprises a plate portion disposed perpendicular to said stab portion of each of said electrical contacts (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 6, Robinson discloses (Figs. 1-2 and 4) wherein at least one of said electrical contacts comprises at least one other stab portion configured to extend into said electrical switching apparatus (Col. 10, lines 48-67 and Col. 11, lines 1-29); and wherein said stab portion of said at least one of said electrical contacts and said at least one other stab portion of said at least one of said electrical contacts are disposed on opposing sides of said base member (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 7, Robinson discloses (Figs. 1-2 and 4) wherein said at least one said electrical contacts further comprises a body portion extending from and being disposed perpendicular to said stab portion of said at least one of said electrical contacts (Col. 10, lines 48-67 and Col. 11, lines 1-29); and wherein said at least one other stab portion comprises a plurality of other stab portions (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 8, Robinson discloses (Figs. 1-2 and 4) wherein at least one of said plurality of electrical contacts comprises a body portion extending from and being disposed substantially perpendicular to said stab portion (Col. 10, lines 48-67 and Col. 11, lines 1-29); wherein said body portion has at least one through hole; and wherein the at least one through hole of said body portion is structured to be aligned with a corresponding thru hole of an electrical contact of said electrical switching apparatus in order to be coupled thereto by a bolt-on connection (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 9, Robinson discloses (Figs. 1-2 and 4) wherein said at least one of said plurality of electrical contacts of said adapter comprises a first electrical contact and a second electrical contact (Col. 10, lines 48-67 and Col. 11, lines 1-29); wherein said body portion of said first electrical contact has one through hole (Col. 10, lines 48-67 and Col. 11, lines 1-29); and wherein said body portion of said second electrical contact has two through holes (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 12, Robinson discloses a metering assembly (Figs. 1-2 and 4) comprising: 
an electrical switching apparatus (Fig. 4, circuit  breaker 94); 
a socket assembly (Fig. 1, socket assembly 28) comprising a plurality of jaw members (upper jaw contacts 26 and lower jaw contacts 27); and 
an adapter(Fig. 2, socket adapter 60) comprising: 
a base member (Fig. 2 housing 62), and 


In re claim 13, Robinson discloses (Figs. 1-2 and 4) wherein said electrical switching apparatus is disposed on a first side of said base member and said socket assembly is disposed on a second, opposing side of said base member (the socket assembly 28 and the circuit breaker 94 are placed opposite to each other).

In re claim 14, Robinson discloses (Figs. 1-2 and 4) wherein said electrical switching apparatus (circuit breaker 94) is a multi-pole circuit breaker (Col. 9, lines 40-65); wherein said multi-pole circuit breaker has a first terminal end and a second terminal end (Col. 9, lines 40-65); wherein said first terminal end is plugged onto at least one of said plurality of electrical contacts (Col. 9, lines 40-65, Col. 10, lines 48-67 and Col. 11, lines 1-29); and wherein said metering assembly further comprises a plurality of electrical wires electrically connecting said second terminal end to at least one other electrical contact of said plurality of electrical contacts (Col. 9, lines 40-65, Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 15, Robinson discloses (Figs. 1-2 and 4) wherein said electrical switching apparatus (circuit breaker 94) is a multi-pole circuit breaker (Col. 9, lines 40-65); wherein said multi-pole circuit breaker has a first terminal end and a second terminal end (Col. 9, lines 40-65); wherein said first terminal end comprises a second plurality of electrical contacts each having a thru hole (Col. 9, lines 40-65, Col. 10, lines 48-67 and Col. 11, lines 1-29); and wherein said metering assembly further comprises a plurality of bolt members each extending through a corresponding one of said thru holes of said second plurality of electrical contacts and one of said plurality of electrical contacts in order to couple said circuit breaker to said adapter by a bolt-on connection (Col. 9, lines 40-65, Col. 10, lines 48-67 and Col. 11, lines 1-29). 

In re claim 18, Robinson discloses (Figs. 1-2 and 4), wherein said electrical switching apparatus is an energy management circuit breaker (Col. 9, lines 40-65).

In re claim 19, Robinson discloses (Figs. 1-2 and 4), wherein each of said electrical contacts comprises a stab portion extending into and being removably coupled to said corresponding one of said jaw members (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 20, Robinson discloses (Figs. 1-2 and 4), wherein each of said electrical contacts comprises a stab portion extending into and being removably coupled to said corresponding one of said jaw members (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 22, Robinson discloses (Figs. 1-2 and 4), wherein at least one of said electrical contacts comprises at least one other stab portion configured to extend into said electrical switching apparatus (Col. 10, lines 48-67 and Col. 11, lines 1-29); and wherein said stab portion of said at least one of said electrical contacts and said at least one other stab portion of said at least one of said electrical contacts are disposed on opposing sides of said base member (Col. 10, lines 48-67 and Col. 11, lines 1-29).

In re claim 23, Robinson discloses method (Figs. 1-2 and 4) of converting electrical connections of a socket assembly (Fig. 1, socket assembly 28) to electrical connections for an electrical switching apparatus (circuit breaker 94) comprises the steps of: 
providing said socket assembly with a plurality of jaw members (upper jaw contacts 26 and lower jaw contacts 27); 
providing an adapter (Fig. 2, socket adapter 60) comprising a base member (Fig. 2 housing 62) and a plurality of electrical contacts (Fig. 4, connectors 130, 132, 134, 140, 142, 144) each fixedly coupled to said base member (connectors 130, 132, 134, 140, 142, 144 are fixedly coupled to the housing 62); 
directly mechanically coupling and electrically connecting each of said plurality of electrical contacts to a corresponding one of said plurality of jaw members (Col. 10, lines 48-67 and Col. 11, lines 1-3); and 
electrically connecting each of said plurality of electrical contacts to said electrical switching apparatus (connectors 130, 132, 134, 140, 142, 144 are connected to the circuit breaker 94).

In re claim 24, Robinson discloses (Figs. 1-2 and 4), wherein the method further comprises the step of: transmitting metering data from said electrical switching apparatus to an external device (Col. 1, lines 11-67).

In re claim 25, Robinson discloses (Figs. 1-2 and 4), wherein the transmitting step further comprises: wirelessly transmitting said metering data from said electrical switching apparatus to said external device, said external device being selected from the group consisting of a cloud based computing system, a desktop computer, a laptop computer, and a mobile phone (Col. 1, lines 11-67).

In re claim 26, Robinson discloses (Figs. 1-2 and 4), detecting current passing through said electrical switching apparatus (current passing through the circuit breaker 94, Col. 9, lines 40-65); and responsive to said current reaching a predetermined threshold, tripping open separable contacts of said electrical switching apparatus (that’s the function of the circuit breaker, when the current exceeds its current rating (or threshold), the circuit breaker will trip open to disconnect and protect the system).

In re claim 27, Robinson discloses (Figs. 1-2 and 4), wherein each of said electrical contacts comprises a stab portion; and wherein said base member comprises a plate portion disposed perpendicular to said stab portion of each of said electrical contacts (Col. 10, lines 48-67 and Col. 11, lines 1-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10-11, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Pat. No. 6, 520, 798 B1, hereinafter “Robinson”) in view of Wareham et al. (U.S. Pub. No. 2006/0138868 A1 hereinafter “Wareham”).

In re claim 5, Robinson fails to disclose wherein said plurality of electrical contacts comprises a first, second, third, and fourth electrical contacts arranged in a rectangular pattern and a fifth electrical contact disposed between the first and second electrical contacts.
Wareham teaches a meter assembly (Fig. 3), wherein said plurality of electrical contacts (contacts 40, 42, 44, 46, 48) comprises a first, second, third, and fourth electrical contacts arranged in a rectangular pattern (contacts 40, 42, 44, 46 are arranged in a rectangular pattern) and a fifth electrical contact (contact 48) disposed between the first and second electrical contacts (Para. 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robinson wherein said plurality of electrical contacts comprises a first, second, third, and fourth electrical contacts arranged in a rectangular pattern and a fifth electrical contact disposed between the first and second electrical contacts, as disclosed in Wareham to provide a power transfer switch for switching power supplies to a building or structure that requires power (Para. 0007).

In re claim 10, Robinson fails to disclose wherein one of said plurality of electrical contacts comprises a load center neutral bus extending from said stab portion of said one of 
Wareham teaches a meter assembly (Fig. 4), wherein one of said plurality of electrical contacts comprises a load center neutral bus (48) extending from said stab portion of said one of said plurality of electrical contacts (contacts 40, 42, 44, 46) and being disposed on an opposing side of said base member (Para. 0026-0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robinson wherein one of said plurality of electrical contacts comprises a load center neutral bus extending from said stab portion of said one of said plurality of electrical contacts and being disposed on an opposing side of said base member, as disclosed in Wareham to provide a power transfer switch for switching power supplies to a building or structure that requires power (Para. 0007).

In re claim 11, Robinson fails to disclose wherein said load center neutral bus is elongated and generally extends from a first side of said base member to a second, opposing side thereof.
Wareham teaches a meter assembly (Fig. 4), wherein said load center neutral bus (48) is elongated and generally extends from a first side of said base member to a second, opposing side thereof (Para. 0026-0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robinson wherein said load center neutral bus is elongated and generally extends from a first side of said base member to a 

In re claim 16, Robinson discloses (Figs. 1-2 and 4) wherein said electrical switching apparatus (circuit breaker 94) comprises a cleat member (Col. 9, lines 40-65, Col. 10, lines 48-67 and Col. 11, lines 1-29).
Robinson fails to disclose wherein one of said plurality of electrical contacts comprises a load center neutral bus structured to be mechanically coupled and electrically connected with said cleat member.
Wareham teaches a meter assembly (Fig. 4), wherein one of said plurality of electrical contacts (contacts 40, 42, 44, 46, 48) comprises a load center neutral bus (48) structured to be mechanically coupled and electrically connected with said cleat member (Para. 0026-0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robinson wherein one of said plurality of electrical contacts comprises a load center neutral bus structured to be mechanically coupled and electrically connected with said cleat member, as disclosed in Wareham to provide a power transfer switch for switching power supplies to a building or structure that requires power (Para. 0007).

In re claim 17, Robinson discloses (Figs. 1-2 and 4), wherein said electrical switching apparatus (circuit breaker 94) is a multi-pole circuit breaker (Col. 9, lines 40-65); wherein said multi-pole circuit breaker has a first terminal end and a second terminal end (Col. 9, lines 40-65, 

In re claim 21, Robinson fails to disclose wherein said plurality of electrical contacts comprises a first, second, third, and fourth electrical contacts arranged in a rectangular pattern and a fifth electrical contact disposed between the first and second electrical contacts.
Wareham teaches a meter assembly (Fig. 3), wherein said plurality of electrical contacts (contacts 40, 42, 44, 46, 48) comprises a first, second, third, and fourth electrical contacts arranged in a rectangular pattern (contacts 40, 42, 44, 46 are arranged in a rectangular pattern) and a fifth electrical contact (contact 48) disposed between the first and second electrical contacts (Para. 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robinson wherein said plurality of electrical contacts comprises a first, second, third, and fourth electrical contacts arranged in a rectangular pattern and a fifth electrical contact disposed between the first and second electrical contacts, as disclosed in Wareham to provide a power transfer switch for switching power supplies to a building or structure that requires power (Para. 0007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838